Exhibit 10.1 STRICTLY CONFIDENTIAL -SUBJECT TO CONTRACT AGREEMENT FOR EXCLUSIVE DEALING AND LETTER OF INTENT This AGREEMENT FOR ECLUSIVE DEALING AND LETTEROF INTENT (the "LOI"), is effective October 11, 2009 (the "Effective Date"), between Hyperdynamics Corporation of One Sugar Creek Center Blvd, Suite 125, Sugar Land, Texas 77478, USA ("HDY") acting for itself and as agent for on behalf of SCS Corporation of One Sugar Creek Center Blvd, Suite 125, Sugar Land, Texas 77478, USA ("SCS"), of the first part, and Dana Petroleum (E&P) Limited, of 17 Carden Place, Aberdeen AB10 1UR, Scotland, UK ("DANA"), of the second part. HDY and DANA may also be referred to herein individually as a "Party" or collectively as the "P arties". Recitals: WHEREAS, HDY owns, through its wholly owned and controlled subsidiary, SCS, certain rights pertaining to the Hydrocarbon Production Sharing Contract dated September 22, 2006 between the Republic of Guinea and SCS (the "PSC"); and WHEREAS a Memorandum of Understanding in relation to the PSC has been entered into between the Republic of Guinea and SCS dated September II, 2009(the ''MoU'');and WHEREAS, DANA possesses certain expertise and resources that it believes will be beneficial in the exploration and development of the area to which the PSC applies as may be varied pursuant to the MoU (the "Project"); and WHEREAS, DANA wishes to evaluate its potential participation in the Project on an exclusive basis; and WHEREAS, the Parties wish to record in this LOI certain binding and certain non-binding commercial terms and conditions on which the Parties have agreed to continue discussions and conduct further mutual evaluation and negotiations with the possibility of, but not the obligation to, reaching binding definitive agreement(s) as to DANA's participation in the Project (the "Definitive Agreements"). NOW, THEREFORE, the Parties hereby agree as follows: Article I Non-Binding Provisions 1.1 Non-Binding Nature of Provisions. The Parties have set out in Exhibit "A" attached hereto and incorporated herein their preliminary and non-binding understanding of certain commercial terms and conditions which may be addressed in the prospective Definitive Agreements. The Parties agree that no provision of this LOI shall obligate either Party to enter into any Definitive Agreements, and that no commercial terms set out in Exhibit "A" attached hereto shall be legally binding in any way upon either Party. This LOI reflects only the preliminary understanding of the Parties with respect to the potential due diligence and negotiation with respect to a transaction regarding the Project, and is not intended to, shall not be construed to, and does not constitute an agreement of either Party to (a) perform due diligence, negotiate, or consummate any transaction regarding the Project, or (b) enter into any Definitive Agreements with respect to the Project. 1.2. Further, the Parties expressly acknowledge and agree that this Article I of this LO!I (other than this Article 1.2), is not intended to be legally binding and that neither Party shall have any obligation to the other with respect thereto unless and until both Parties execute mutually agreed and duly authorized Definitive Agreements. Further, it is understood that the Definitive Agreements contemplated in this LOI are subject to review and approval in accordance with the policies and procedures established by the each Party's respective board of directors for transactions of this nature. 1.3 It is envisaged that the Definitive Agreements will include (i) a sale and purchase agreement in respect of the transfer of the DANA Working Interest (as hereinafter defined) (the "SPA"); (ii) a deed of assignment of the PSC, validly transferring title to the DANA Working Interest to DANA (the "PSC Assignment") with all requisite governmental approvals; and (iii) a joint operating agreement based on the AIPN International Operating Agreement (the "JOA'). It is also intended that, subsequent to execution of the Definitive Agreements, the Parties will enter into an amendment to, or restatement of, the PSC as required by, incorporating the relevant terms of, and superseding, the MoU (the ''PSC Amendment/Restatement' ). HDY will provide within seven (7) working days of the Effective Date an initial draft of the SPA, the PSC Assignment and the JOAfor review and evaluation by DANA. The Parties will work jointly in preparing the PSC Amendment/Restatement to the PSC. It is further envisaged that the Parties will work together in a cooperative fashion on all other technical, commercial and strategic matters and will attempt to incorporate such cooperation into the relevant provisions of the JOA and the PSC Amendment/Restatement. 1.4 It is further envisaged that HDY/SCS shall enter into an agreement on substantially equivalent terms and conditions to those set forth herein with a major oil company with the technical and financial capability to operate the project (the "Major") in relation to a working interest other than the DANA Working Interest, and that such Major shall also become a party to the JOAand assume the operatorship of the project in due course. In the event that HDY /SCS is unable to secure the participation of a Major (as envisaged by Article 1.4), prior to 30 November 2009, or such later date as may be agreed in writing, HDY shall notify DANA accordingly in writing and DANA shall have the right, at its sole option, to notify HDY in writing that it is willing to accept the assignment of an increased DANA Working Interest of up to fifty percent (50%) on the same terms and conditions, mutatis mutandis, as those set forth in this LOI, other than financial consideration (which shall be subject to the mutual agreement of the Parties), and in addition, subject always to all necessary governmental and third party approvals, assume the operatorship of the PSC from SCS (the "DANA Option"). The DANA Option shall be built into the terms of the SPA.
